                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

ANDREW GUY MORET,

               Plaintiff,                                     Case No. 6:18-cv-01105-MK

               v.                                             ORDER

OREGON STATE HOSPITAL,
POORNIMA RANGANATHAN,
ANDREA DAILEY,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

52), and the matter is now before this Court on Plaintiff’s objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). I review de novo. United States v. Bernhardt, 840 F.2d 1441,

1445 (9th Cir. 1998). I find no error and conclude the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 52) is adopted in

full. Defendants’ Motion for Summary Judgment (ECF No. 40) is GRANTED and the case is

dismissed with prejudice.




1 – ORDER
IT IS SO ORDERED.

     DATED this 9th day of December, 2019.



                                      __s/Michael J. McShane___________
                                              Michael McShane
                                          United States District Judge




2 – ORDER
